Citation Nr: 1037065	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-18 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in January 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Veteran's service-connected disabilities are residuals of 
otosclerosis with hearing loss, rated 90 percent disabling, and 
tinnitus, rated 10 percent disabling for a combined rating of 90 
percent. 

On VA examination in June 2005, the Veteran had difficulty 
hearing and understanding spoken words.  The examiner noted that 
the Veteran's imbalance was caused by otosclerosis, but the 
examiner did not address the effect of the Veteran's service-
connected disabilities on his ability to work.  

As it remains unclear whether the functional impairment 
associated with the service-connected disabilities precludes 
substantially gainful employment, additional development is 
needed under the duty to assist. 







Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by 
ear, nose, and throat (ENT) specialist, 
including audiometric testing, to 
determine whether the severity of the 
service-connected residuals of 
otosclerosis with hearing loss and 
tinnitus prevent the Veteran from securing 
or following a substantially gainful 
employment.

The significant facts of the case include 
the following:

The Veteran completed one year of college.  
He worked for 16 years as a distribution 
clerk, but was terminated from the job in 
2001 for a reason unrelated to his 
service-connected disabilities.  Since 
September 2002, the Veteran has been 
receiving disability benefits for deafness 
from the Social Security Administration.  
The Veteran did work for several months in 
2004 in a warehouse.  

The claims folder should be made available 
to the examiner for review. 

2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.







The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


